FILED
                     UNITED STATES COURT OF APPEALS                              APR 01 2014

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                             U.S. COURT OF APPEALS




JEFFREY K. BERGMANN; KRISTINE                     No. 12-70259
K. BERGMANN,
                                                  Tax Ct. No. 20894-05
               Petitioners - Appellants,

  v.                                              ORDER

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


Before: GOULD and PAEZ, Circuit Judges, and HUFF, District Judge.*

       The Petition for Panel Rehearing filed by Petitioners on February 28, 2014 is

DENIED.

       The memorandum disposition filed on January 10, 2014 is AMENDED as

follows.

       On page three, the sixth sentence of the first full paragraph states:

       In March 2004, shortly after KPMG gave the IRS a list of SOS
       participants including the Bergmanns, they filed an amended return
       for 2001 removing all the previously-claimed losses and reporting and
       paying an additional $205,979 in taxes.



       *
             The Honorable Marilyn L. Huff, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
      That sentence is deleted in its entirety and replaced with:

      In March 2004, shortly before KPMG gave the IRS a list of SOS
      participants including the Bergmanns, they filed an amended return
      for 2001 removing all the previously-claimed losses and reporting and
      paying an additional $205,979 in taxes.

      The second to last sentence of the memorandum disposition states:

      In this case, once KPMG had been told of an investigation and given
      the Bergmanns’ names to the IRS, the record fails to demonstrate that
      their amended return was voluntary or saved IRS resources.

      That sentence is deleted in its entirety and replaced with:

      In this case, KPMG had been told of an investigation. The record
      does nothing to establish that the amended return was voluntary or
      saved the IRS resources.

      No further petitions for rehearing or rehearing en banc will be

accepted.

      IT IS SO ORDERED.